Order, Supreme Court, Bronx County (Alan Saks, J.), entered on January 23, 2009, which granted defendants’ motion for summary judgment dismissing the complaint alleging claims of unlawful discrimination due to sexual harassment and retaliatory firing, unanimously reversed, on the law, without costs, the motion denied, and the complaint reinstated.
Inasmuch as there are triable issues of fact as to, inter alia, whether defendants knew of their senior manager’s acts of sexual harassment, the extent of such conduct, and whether they encouraged or condoned it (see Clayton v Best Buy Co., Inc., 48 AD3d 277 [2008]), the grant of summary judgment dismissing the claims of unlawful discrimination under both the New York State Human Rights Law and the New York City Human Rights Law was not warranted.
Consequently, since disposition of the discrimination claims must await adjudication by a factfinder, dismissal of the claims *492of unlawful retaliatory discharge from employment under both the State and City Human Rights Laws was also precluded. In any event, the circumstances surrounding the alleged unlawful discharge present their own unique questions, including whether the reasons given by defendants were pretextual, that cannot be resolved on this record. Concur—Andrias, J.P., Nardelli, Catterson, DeGrasse and Manzanet-Daniels, JJ.